                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

VS.                                   4:13-CR-00221-BRW

SEDRICK REED                                                                DEFENDANT

                                             ORDER

       Pending is the Government’s Motion to Dismiss (Doc. No. 213). Mr. Reed has

responded.1 For the reasons below, the motion is GRANTED, and this case is DISMISSED with

prejudice.

I.     BACKGROUND

       Mr. Reed is serving a 135-month sentence in the Federal Bureau of Prisons.2 As

part of the sentence, I ordered the forfeiture of Mr. Reed’s seized property.3 Mr. Reed filed three

motions seeking return of, or compensation for, seized property that was both forfeited and not

forfeited.4 I denied the first two motions and the Court of Appeals for the Eighth Circuit

affirmed.5 Mr. Reed filed his third motion while appealing denial of his first two motions. After

the Eighth Circuit returned the mandate, I denied the third motion for return of seized property.6




       1
        Doc. No. 217.
       2
        Doc. Nos. 200, 201.
       3
        Doc. No. 88.
       4
        Doc. Nos. 150, 157, 167.
       5
        Doc. No. 172.
       6
        Doc. Nos. 172, 174.

                                                 1
          On November 1, 2019, the Eighth Circuit partially reversed the denial of Mr. Reed’s

third

motion for return of seized property and remanded, finding that “the district court should have

afforded [Mr. Reed] an opportunity to assert an alternative claim for damages” regarding the

“items which were not forfeited but were no longer in the government’s possession . . . .”7

Pursuant to the Eighth Circuit’s opinion, I directed Mr. Reed to file a complaint for damages

against the Government only as to the items that were not forfeited.8

          On January 6, 2020, Mr. Reed filed a pro se complaint again alleging failure to comply

with Rule 41(g).9 The Government filed a motion to dismiss and in response, Mr. Reed argued,

for the first time, that the Federal Tort Claim Act (“FTCA”)10 applies to this case and he may

have a Bivens11 claim.12 Although he did not present these claims in his original complaint, the

Eighth Circuit found that he should be allowed to do so. Accordingly, I denied the

Government’s motion to dismiss and directed Mr. Reed to file an amended complaint setting out

all his causes of action.13

          On June 15, 2020, Mr. Reed filed two Amended Complaints. One asserted claims under

the FTCA and the other asserted a Bivens claim. In both Amended Complaints, Mr. Reed alleges



          7
           Doc. No. 187.
          8
           Doc. No. 190.
          9
           Doc. No. 192.
          10
               28 U.S.C. §§ 2671–2680.
          11
               Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
          12
               Doc. No. 200.
          13
               Doc. No. 203.

                                                   2
that agents of the Federal Bureau of Investigation (“FBI”) seized his personal property.14 He

contends that on April 8, 2018, an FBI agent destroyed his personal property.15 Mr. Reed also

asserts that on April 13, 2018, an agent from the FBI released a gun belonging to him to a third-

party without court authorization or his permission.16

          On February 9, 2021, I dismissed the Bivens claim and, again, directed Mr. Reed to

amend his complaint.17 This time he needed to set out whether he pursued his administrative

remedies and provide copies of any documents related to the issue, including the FBI’s denial

letter.

          All of the non-forfeited property was either destroyed or returned to third-party which

means it is no longer in the Government’s possession. Mr. Reed seeks money damages.

II.       STANDARD

          In determining whether a complaint states a claim for which relief may be granted, I must

accept the complaint’s factual allegations as true and draw all reasonable inferences in the

plaintiff’s favor.18 The factual allegations need not be detailed, but they must be sufficient “to

raise a right to relief above the speculative level.”19 The complaint must “state a claim to relief




          14
               Id.
          15
               Id.
          16
               Id.
          17
               Doc. No. 210.
          18
               Varga v. U.S. Nat’l Bank Ass’n, 764 F.3d 833, 838 (8th Cir. 2014).
          19
               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                     3
that is plausible on its face.”20 In assessing its sufficiency, I may disregard legal conclusions

disguised as factual allegations.21

       While I am required to construe the pleadings liberally, Mr. Reed is nevertheless bound

by applicable procedural and substantive law.22 Additionally, “[t]hough pro se complaints are to

be construed liberally, they still must allege sufficient facts to support the claims advanced.”23

III.   DISCUSSION

       A.         FTCA Claim

       In his latest Amended Complaint, Mr. Reed asserts a cause of action under the Federal

Tort Claims Act (“FTCA”) claim in his Amended Complaint.24 Exhaustion of administrative

remedies is a jurisdictional prerequisite to FTCA claims.25 The law provides that “[a]n action

shall not be instituted upon a claim against the United States for money damages for . . . loss of

property . . . unless the claimant shall have first presented the claim to the appropriate Federal

agency and his claim shall have been finally denied by the agency in writing and sent by




       20
            Id. at 570.
       21
         Hager v. Ark. Dep’t of Health, 735 F.3d 1009, 1013 (8th Cir. 2013) (citing Papasan v.
Allain, 478 U.S. 265, 286 (1986)
       22
         See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004); Burgs v. Sissel, 745 F.2d 526,
528 (8th Cir. 1984).
       23
          Stone v. Harry, 364 F.3d at 914 (internal citations omitted); see, e.g., Dunn v. White,
880 F.2d 1188, 1197 (10th Cir. 1989) (regarding a pro se plaintiff, “we will not supply additional
facts, nor will we construct a legal theory for plaintiff that assumes facts that have not been
pleaded”); Cunningham v. Ray, 648 F.2d 1185, 1186 (8th Cir. 1981) (“[P]ro se litigants must set
[a claim] forth in a manner which, taking the pleaded facts as true, states a claim as a matter of
law.”).
       24
            Doc. No. 205.
       25
            Porter v. Fox, 99 F.3d 271, 274 (8th Cir. 1996).

                                                   4
certified or registered mail.”26 If an agency fails to make a final disposition of the claim within

six months after it is filed, the failure is “deemed a final denial of the claim . . . .”27

        I must determine: (1) whether Mr. Reed presented his claim to the FBI; and (2) whether

he filed this suit within six months of the FBI’s denial of his claim. Mr. Reid attached a letter

from the FBI denying his February 22, 2021 administrative claim, so he has met his burden.

        The FBI denied his claim because he failed to bring it within the two year statute of

limitations. Mr. Reed asserts that he is entitled to equitable tolling on that issue. Even assuming

equitable tolling applied, the case must be dismissed. Based on 28 U.S.C. § 2680(c), the

FTCA’s waiver of sovereign immunity does not apply to “claim[s] arising [from] . . . the

detention of any goods or merchandise by any . . . law-enforcement officer.”28 Mr. Reed’s

property was seized pursuant to a valid search warrant to proceed with a criminal prosecution.

Accordingly, the “detention of goods” exception applies, and Mr. Reed’s FTCA claim must be

dismissed.

        B.         Other Causes of Action

        Mr. Reed’s March 8, 2021 Amended Complaint also lists claims for failure to comply

with Rule 41(g) and failure to comply with Henderson v. United States.29 The Rule 41(g)

argument has already been dismissed and was affirmed on appeal. The Henderson argument

fails to state a cause of action.




        26
             28 U.S.C. § 2675(a).
        27
             Id.
        28
             28 U.S.C. § 2680(c)
        29
             135 S. Ct. 1780 (2015).

                                                    5
                                     CONCLUSION

      Based on the findings of fact and conclusions of law above, the Government’s Motion to

Dismiss (Doc. No. 213) is GRANTED. This case is DISMISSED with prejudice.

      IT IS SO ORDERED this 28th day of May, 2021.


                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE




                                             6
